Exhibit 10.2
PARALLEL PETROLEUM CORPORATION
2008 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
     1. Grant of Option. Pursuant to the Parallel Petroleum Corporation 2008
Long-Term Incentive Plan (the “Plan”), as adopted by Parallel Petroleum
Corporation, a Delaware corporation (the “Company”), the Company grants to
 
(the “Participant”)
an option (sometimes referred to herein as the (“Stock Option”) to purchase from
the Company a total of                      full shares of Common Stock, $0.01
par value per share, of the Company (the “Optioned Shares”) at an “Option Price”
equal to $                      per share (being the Fair Market Value per share
of the Common Stock on this Date of Grant), in the amounts, during the periods
and upon the terms and conditions set forth in this Agreement.
     The “Date of Grant” of this Stock Option is                     . The
“Option Period” shall commence on the Date of Grant and shall expire on the date
immediately preceding the tenth (10th) anniversary of the Date of Grant. The
Stock Option granted under this Agreement is not intended to be, and shall not
be treated as, an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). This Stock Option is intended to
comply with the provisions governing nonqualified stock options under the final
Treasury Regulations issued on April 17, 2007, in order to exempt this Stock
Option from application of Section 409A of the Code.
     2. Subject to Plan. This Stock Option and its exercise are subject in all
respects to the terms and conditions of the Plan, and the terms of the Plan
shall control to the extent not otherwise inconsistent with the provisions of
this Agreement. The capitalized terms used herein that are defined in the Plan
shall have the same meanings defined for and assigned to them in the Plan. In
addition, this Stock Option is subject to any rules promulgated pursuant to the
Plan by the Board or the Committee and communicated to the Participant in
writing.
     3. Vesting; Time of Exercise. Except as otherwise provided in the Plan or
as specifically provided elsewhere in this Agreement, this Stock Option shall be
vested and exercisable no sooner than as follows:

          Exercise Date   Number of Shares
1.
  One (1) year from the Date of Grant   25.00% of the total Optioned Shares
under the Stock Option
 
       
2.
  Two (2) years from the Date of Grant   An additional 25.00% of the total
Optioned Shares under the Stock Option
 
       
3.
  Three (3) years from the Date of Grant   An additional 25.00% of the total
Optioned Shares under the Stock Option
 
       
4.
  Four (4) years from the Date of Grant   The remaining 25.00% of the total
Optioned Shares under the Stock Option

 



--------------------------------------------------------------------------------



 



provided, however, that in the event of: (i) a Change of Control, (ii) the
Participant’s death, or (iii) the Participant’s Termination of Service by reason
of Total and Permanent Disability, all shares of Common Stock under this Stock
Option which have not previously vested and become exercisable shall
automatically be accelerated and become vested and exercisable in full, without
regard to the vesting limitations set forth above.

  4.   Term; Forfeiture.     (a)   Except as otherwise provided in this
Agreement, to the extent the unexercised portion of this Stock Option relates to
Optioned Shares that are not vested on the date of Participant’s Termination of
Service, the Stock Option will terminate on such date. The unexercised portion
of this Stock Option that relates to Optioned Shares that are vested will
terminate at the first to occur of the following:

  (i)   5 p.m. on the date the Option Period terminates;     (ii)   5 p.m. on
the date which is twelve (12) months following the date of the Participant’s
Termination of Service with the Company or a Subsidiary by reason of the
Participant’s death or Total and Permanent Disability;     (iii)   Immediately
upon the Participant’s Termination for Cause (as defined herein);     (iv)   5
p.m. on the date which is three (3) months following the date of the
Participant’s Termination of Service for any reason other than as set forth in
subparagraphs (a)(ii) or (a)(iii) above of this Section 4.     (v)   5 p.m. on
the date the Company causes any portion of the Stock Option to be forfeited
pursuant to Section 7 hereof.

  (b)   For purposes of Sections 3 and 4, “Cause” shall mean (i) the
Participant’s commission of a dishonest or fraudulent act in connection with the
Participant’s service to the Company, or the misappropriation of Company
property; (ii) the Participant’s conviction of, or plea of nolo contendere to, a
felony or crime involving dishonesty; (iii) the Participant’s inattention to
duties, unsatisfactory performance, or failure to perform the Participant’s
duties hereunder, provided in each case the Company gives the Participant
written notice and thirty (30) days to correct the Participant’s performance to
the Company’s satisfaction; (iv) a substantial failure to comply with the
Company’s policies; (v) a material and willful breach of the Participant’s
fiduciary duties in any material respect, provided in each case the Company
gives the Participant written notice and thirty (30) days to correct; (vi) the
Participant’s failure to comply in any material respect with any legal written
directive of the Board; or (vii) any act or omission of the Participant which is
of substantial detriment to the Company because of the Participant’s intentional
failure to comply with any statute, rule or regulation, except any act or
omission believed by the Participant in good faith to have been in or not
opposed to the best interest of the Company (without intent of the Participant
to gain, directly or indirectly, a profit to which the Participant was not
legally entitled). Any determination of whether the Participant should be
terminated for Cause pursuant to this Agreement shall be made in the sole, good
faith discretion of the Board, and shall be binding upon all parties affected
thereby.

2



--------------------------------------------------------------------------------



 



     5. Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, this Stock Option may be exercised during the lifetime
of the Participant only by the Participant or by the Participant’s guardian or
legal representative. If the Participant’s Termination of Service is due to
death or Total and Permanent Disability prior to the termination date specified
in Section 4(a)(i) hereof, the following persons may exercise this Stock Option
on behalf of the Participant at any time prior to the earlier of the dates
specified in Sections 4(a)(i), (ii) or (v) hereof: (i) if the Participant has a
Total and Permanent Disability, the Participant or the guardian of the
Participant; or (ii) if the Participant dies, the personal representative of the
Participant’s estate or the person who acquired the right to exercise this Stock
Option by bequest or inheritance or by reason of the death of the Participant;
provided that this Stock Option shall remain subject to the other terms of this
Agreement, the Plan, and applicable laws, rules and regulations.
     6. Restrictions on Exercise. This Stock Option may be exercised in whole or
in part, but only with respect to full shares of Common Stock, and no fractional
share of stock shall be issued. In no event may this Stock Option be exercised
or shares of Common Stock be issued pursuant to this Agreement if any
registration under state or federal securities laws required under the
circumstances has not been accomplished.
     7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock) owned by the Participant on the Exercise Date, valued at its Fair Market
Value on the Exercise Date, and which the Participant has not acquired from the
Company within six (6) months prior to the Exercise Date, (c) by delivery
(including by FAX or electronic transmission) to the Company or its designated
agent of an executed irrevocable option exercise form together with irrevocable
instructions from the Participant to a broker or dealer, reasonably acceptable
to the Company, to sell certain of the shares of Common Stock purchased upon
exercise of the Stock Option, and/or (d) in any other form of valid
consideration that is acceptable to the Committee in its sole discretion. In the
event that shares of Restricted Stock are tendered as consideration for the
exercise of the Stock Option, a number of shares of Common Stock issued upon the
exercise of the Stock Option with an Option Price equal to the value of
Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered.
     Upon payment of all amounts due from the Participant, the Company shall
cause certificates for the Common Stock then being purchased to be delivered as
directed by the Participant at its principal business office promptly after the
Exercise Date. The obligation of the Company to deliver shares of Common Stock
shall, however, be subject to the condition that, if at any time the Committee
shall determine in its discretion that the listing, registration, or
qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.

3



--------------------------------------------------------------------------------



 



     If the Participant fails to pay for any of the Optioned Shares specified in
such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Optioned Shares may be
forfeited by the Company.
     8. Non-Assignability. Except as otherwise provided herein, this Stock
Option is not assignable or transferable by the Participant in any form or
fashion except by will or by the laws of descent and distribution.
     9. Rights as Stockholder. Except for the adjustment in the number of shares
of Common Stock as provided in Section 10 below, the Participant will have no
rights as a stockholder with respect to any Optioned Shares until the issuance
of a certificate or certificates to the Participant for the shares of Common
Stock. The Optioned Shares shall be subject to the terms and conditions of this
Agreement. Except as otherwise provided in Section 10 below, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
issuance of such certificate or certificates.
     10. Adjustment of Number of Shares and Related Matters. The number of
shares of Common Stock covered by this Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11 – 13 of
the Plan.
     11. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the right and remedies at law
or in equity of the parties under this Agreement.
     12. The Participant’s Representation. Notwithstanding any provision to the
contrary herein, the Participant hereby agrees that he will not exercise this
Stock Option, and that the Company will not be obligated to issue any shares of
Common Stock to the Participant hereunder, if the exercise thereof or the
issuance of such shares of Common Stock shall constitute a violation by the
Participant or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Company
shall be final, binding, and conclusive. The obligations of the Company and the
rights of the Participant are subject to all applicable laws, rules, and
regulations.
     13. Investment Representation. Unless the shares of Common Stock are issued
to the Participant in a transaction registered under applicable federal and
state securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased hereunder
will be acquired by the Participant for investment purposes only for his own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Common Stock shall bear an
appropriate restrictive investment legend and shall be held indefinitely, unless
they are subsequently registered under the applicable federal and state
securities laws or the Participant obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required.
     14. The Participant’s Acknowledgments. The Participant acknowledges receipt
of a copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Stock
Option subject to all the terms and provisions thereof. The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon questions
arising under the Plan or this Agreement.
     15. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas

4



--------------------------------------------------------------------------------



 



law that might refer the governance, construction, or interpretation of this
Agreement to the laws of another state).
     16. No Right to Continue Service. Nothing herein shall be construed to
confer upon the Participant the right to continue in the service of the Company
or interfere with or restrict in any way the right of the Company to discharge
the Participant at any time (subject to any contract rights of the Participant).
     17. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     18. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
     19. Entire Agreement. This Agreement and the Plan supersede any and all
other prior understandings and agreements, either oral or in writing, between
the parties with respect to the subject matter hereof and constitute the sole
and only agreements between the parties with respect to the said subject matter.
All prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, or the Plan
and that any agreement, statement or promise that is not contained in this
Agreement or the Plan shall not be valid or binding or of any force or effect.
     20. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.
     21. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Company may amend the Plan or revoke this Stock Option to the extent permitted
by the Plan. Furthermore, the Company may change or modify this Agreement
without the Participant’s consent or signature if the Company determines, in its
sole discretion, that such change or modification is necessary for purposes of
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance issued thereunder. Notwithstanding the
preceding sentence, the Company may amend the Plan to the extent permitted by
the Plan.
     22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

5



--------------------------------------------------------------------------------



 



     23. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
     24. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

  a.   Notice to the Company shall be addressed and delivered as follows:

Parallel Petroleum Corporation
1004 North Big Spring, Suite 400
Midland, Texas 79701
Attn: Chief Executive Officer
Facsimile: 432-684-8057

  b.   Notice to the Participant shall be addressed and delivered as set forth
on the signature page.

     25. Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, including, without limitation, any potential tax consequences to
the Participant under Section 409A of the Code.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence Participant’s consent
and approval of all the terms hereof, has duly executed this Agreement, as of
the date specified in Section 1 hereof.

                  PARALLEL PETROLEUM CORPORATION    
 
           
 
  By:        
 
  Name:
 
   
 
         
 
  Title:        
 
         
 
                PARTICIPANT    
 
                     
 
  Name:        
 
         
 
  Address:        
 
         
 
           
 
         

7